     Case 1:20-cv-01252-DAD-EPG Document 14 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE GRAHAM CHOATE,                             No. 1:20-cv-01252-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    DAVID ROBINSON, et al.,
                                                        (Doc. No. 13)
15                       Defendants.
16

17          Plaintiff George Graham Choate is proceeding pro se and in forma pauperis in this action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 25, 2021, the assigned magistrate judge entered an order allowing plaintiff’s

21   First Amended Complaint to proceed on plaintiff’s claims against John Doe 1 and John Doe 2 for

22   failure to protect and retaliation. (Doc. No. 11.) The assigned magistrate judge directed plaintiff

23   to complete and return a subpoena form within thirty days so that he could subpoena documents

24   that may allow him to identify the Doe defendants. (Id. at 6-7.) The Clerk of Court served the

25   order by mail and it was returned undeliverable on March 10, 2021. Plaintiff did not respond to

26   the assigned magistrate judge’s order or file a notice of change of address.

27          On June 2, 2021, the assigned magistrate judge entered findings and recommendations

28   recommending that this action be dismissed without prejudice due to plaintiff’s failure to
                                                       1
     Case 1:20-cv-01252-DAD-EPG Document 14 Filed 08/02/21 Page 2 of 2


 1   prosecute this case and failure to comply with a court order. (Doc. No. 13.) The assigned

 2   magistrate judge gave plaintiff fourteen days from the date of service to file objections. (Id. at 3.)

 3   Plaintiff was also advised that the findings and recommendations would be vacated if he updated

 4   his current address within fourteen days. (Id. at 4.) The Clerk of Court served the findings and

 5   recommendations by mail and, on June 10, 2021, the findings and recommendations were

 6   returned undeliverable. Plaintiff has not updated his address, filed any objections, or otherwise

 7   responded to the findings and recommendations.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

10   magistrate judge’s findings and recommendations are supported by the record and by proper

11   analysis.

12          Accordingly,

13          1. The findings and recommendations entered on June 2, 2021 (Doc. No. 13), are

14               adopted in full;

15          2. This action is dismissed without prejudice based on plaintiff’s failure to prosecute this

16               case and failure to comply with a court order; and

17          3. The Clerk of Court is directed to assign a district judge for the purpose of closing this

18               case and then to close this case.

19
     IT IS SO ORDERED.
20
21      Dated:     July 30, 2021
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
                                                        2
